Citation Nr: 0106298	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to an initial compensable rating prior to 
November 22, 1996, and a rating in excess of 60 percent 
thereafter, for atherosclerotic cardiovascular disease, 
hypertensive cardiovascular disease with congestive failure 
and cardiomyopathy with hypertension.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, granted 
service connection for bilateral hearing loss and 
hypertension, each evaluated as noncompensably disabling, 
effective from November 4, 1996.  In April 1998, the RO 
increased the evaluation for hypertension to 10 percent.  In 
a November 1998 rating action, the RO recharacterized the 
disability as "atherosclerotic cardiovascular disease, 
hypertensive cardiovascular disease with congestive failure 
and cardiomyopathy with hypertension" and increased the 
rating to 60 percent.  All compensable ratings were made 
effective from November 22, 1996.


REMAND

Attached to the veteran's notice of disagreement, received in 
April 1998, is a VA Form 9 in which he indicated a desire for 
a personal hearing before a member of the Board at the RO.  
Because the veteran did not request a hearing in his June 
1998 substantive appeal (VA Form 9), it is unclear whether 
the veteran has withdrawn his request for a hearing on the 
issues on appeal.  Due process concerns require that he be 
afforded the opportunity for such hearing.

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs, as set 
forth in 64 Fed.Reg. 25202-252101 (1999) (codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87).  A review of the record reveals 
that the veteran's claim has not been evaluated using the new 
criteria.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, absent Congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); see also Marcoux v. Brown, 9 Vet. App. 289 
(1996).

Additionally, the Board notes that in the February 2001 
Informal Hearing Presentation, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  Where a claim 
for TDIU is raised in the context of a pending appeal from 
the denial of an increased rating, and the TDIU claim is 
predicated on the same disability for which increased 
schedular rating is sought, the TDIU matter is a sub-issue of 
the increased rating claim, within the Board's jurisdiction 
over the increased rating claim on appeal.  VAOPGCPREC 6-96 
(1996).  In this case, the veteran, through his 
representative, contends that his service-connected heart 
condition prevents him from obtaining and maintaining 
employment.  Therefore, the TDIU issue falls under the 
Board's jurisdiction in this appeal.  Because the Board has 
jurisdiction over the TDIU issue, the proper method of 
returning the case to the RO for further action is by remand 
rather than referral.  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a traveling Member 
of the Board at the RO, unless otherwise 
indicated.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his heart 
condition and hearing loss since November 
1996.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

3.  The RO should schedule the veteran 
for a VA audiological examination by a 
state-licensed audiologist to determine 
the severity of his bilateral hearing 
loss.  All indicated tests and studies 
should be performed, including but not 
limited to controlled speech 
discrimination and puretone audiometry 
tests.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.

4.  The RO should schedule the veteran 
for a special VA cardiology examination 
to determine the severity of his heart 
condition.  All indicated tests and 
studies should be performed, and all 
symptomatology and manifestations of the 
veteran's heart condition should be set 
forth in detail.  The examiner should 
answer the following questions:

a.  Does the veteran have chronic 
congestive heart or chronic residual 
findings of congestive heart failure?

b.  Does the veteran have angina on 
moderate exertion?

c.  Does the veteran's heart condition 
preclude him from more than sedentary 
employment?

d.  Does the veteran's heart condition 
preclude him from light manual labor?

e.  Does the veteran have a left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

f.  What is the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops?  (If a laboratory determination 
of METs by exercise testing cannot be 
done for medical reasons, the physician 
may estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.)

g.  Is the veteran unable to obtain and 
maintain gainful employment?

h.  If the answer to question (g) is yes, 
is the reason for the veteran's inability 
to obtain and maintain gainful employment 
his service-connected heart condition?

A complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for a compensable 
evaluation for bilateral hearing loss 
pursuant to the old and amended 
regulations.  38 C.F.R. §§ 4.85, 4.86, 
4.87.  The RO should also readjudicate 
the issue of entitlement to an increased 
rating for the service-connected heart 
condition.  The RO should also adjudicate 
the TDIU issue.  

If any benefit sought remains denied, for which a notice of 
disagreement has been received, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




